Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species A: Claims 1, 4, 17 & 20 and 2 & 18;
Species B: Claims 1, 4, 17 & 20 and 3 & 19;
Species C: Claims 1, 4, 17 & 20 and 5;
Species D: Claims 1, 4, 17 & 20 and 6-7;
Species E: Claims 1, 4, 17 & 20 and 8-9;
Species F: Claims 1, 4, 17 & 20 and 10-14; and
Species G: Claims 1, 4, 17 & 20 and 15-16; 

The species are independent or distinct because Species A, B, C, D, E, F and G are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombinations A, B, C, D, E, F and G have separate utilities such as 
Species A: Claims 1, 4, 17 & 20 and 2 & 18, drawn to a method of operating a moving object having a plurality of identity devices, the method comprising: generating a plurality of data in the moving object; transmitting first data of the plurality of data to a first node through a first identity device of the moving object and transmitting second data of the plurality of data to a second node through a second identity device of the moving object; receiving the first data of the plurality of data from the first node and receiving the second data of the plurality of data from the second node; and operating the moving object based on the first data of the plurality of data and the second data of the plurality of data; wherein the first data of the plurality of data is generated before a first point of time, and wherein the second data of the plurality of data is generated after the first point of time, classified in CPC H04W 84/18; Species B: Claims 1, 4, 17 & 20 and 3 & 19, drawn to a method of operating a moving object having a plurality of identity devices, the method comprising: generating a plurality of data in the moving object; transmitting first data of the plurality of data to a first node through a first identity device of the moving object and transmitting second data of the plurality of data to a second node through a second identity device of the moving object; receiving the first data of the plurality of data from the first node and receiving the second data of the plurality of data from the second node; and operating the moving object based on the first data of the plurality of data and the second data of the plurality of data; wherein the first data of the plurality of data is generated based on a first period, 43Attorney Docket No.: 15438-1278 Client Ref. No. OP1951-0025US and wherein the second data of the plurality of data is generated based on a second period, classified in CPC H04B 7/212; Species C: Claims 1, 4, 17 & 20 and 5, drawn to a method of operating a moving object having a plurality of identity devices, the method comprising: generating a plurality of data in the moving object; transmitting first data of the plurality of data to a first node through a first identity device of the moving object and transmitting second data of the plurality of data to a second node through a second identity device of the moving object; receiving the first data of the plurality of data from the first node and receiving the second data of the plurality of data from the second node; and operating the moving object based on the first data of the plurality of data and the second data of the plurality of data; wherein the first data of the plurality of data is security-related data, and wherein the second data of the plurality of data is security-unrelated data, classified in CPC H04W 4/46; Species D: Claims 1, 4, 17 & 20 and 6-7, drawn to a method of operating a moving object having a plurality of identity devices, the method comprising: generating a plurality of data in the moving object; transmitting first data of the plurality of data to a first node through a first identity device of the moving object and transmitting second data of the plurality of data to a second node through a second identity device of the moving object; receiving the first data of the plurality of data from the first node and receiving the second data of the plurality of data from the second node; and operating the moving object based on the first data of the plurality of data and the second data of the plurality of data; wherein the operation of the moving object includes: changing at least one of setting information or status information of the moving object; and, wherein the setting information or the status information includes at least one of a position of a driver's seat, a height of the 44Attorney Docket No.: 15438-1278 Client Ref. No. OP1951-0025US driver's seat, a color of an interior lighting, brightness of the interior lighting, a position of a room mirror, an angle of the room mirror, a position of a side-view mirror, an angle of the side-view mirror, an inside temperature, an angle of a steering wheel, tire pressure, an autonomous driving function setting variable, a transmission setting mode, a dashboard mode, navigation settings, content settings, or a wireless communication connection mode, classified in CPC H04L 67/125; Species E: Claims 1, 4, 17 & 20 and 8-9, drawn to a method of operating a moving object having a plurality of identity devices, the method comprising: generating a plurality of data in the moving object; transmitting first data of the plurality of data to a first node through a first identity device of the moving object and transmitting second data of the plurality of data to a second node through a second identity device of the moving object; receiving the first data of the plurality of data from the first node and receiving the second data of the plurality of data from the second node; and operating the moving object based on the first data of the plurality of data and the second data of the plurality of data; wherein the method further comprises: when the first data of the plurality of corresponds to navigation of the moving object, determining, by the first node, whether a traveling route of the moving object is consistent based on prestored map information, and wherein the determination by the first node includes: when the traveling route of the moving object is determined to be consistent based on the prestored map information, not transmitting a response message to the moving object; and when the traveling route of the moving object is determined not to be consistent based on the prestored map information, transmitting the response message to the moving object as the first data processed in the first node, classified in CPC G01C 21/30; Species F: Claims  1, 4, 17 & 20 and 10-14, drawn to a method of operating a moving object having a plurality of identity devices, the method comprising: generating a plurality of data in the moving object; transmitting first data of the plurality of data to a first node through a first identity device of the moving object and transmitting second data of the plurality of data to a second node through a second identity device of the moving object; receiving the first data of the plurality of data from the first node and receiving the second data of the plurality of data from the second node; and operating the moving object based on the first data of the plurality of data and the second data of the plurality of data; wherein each of the first identity device and 45Attorney Docket No.: 15438-1278 Client Ref. No. OP1951-0025US the second identity device includes unique identification information; wherein the method further comprises: determining the first node based on the unique identification information of the first identity device; and determining the second node based on the unique identification information of the second identity device; wherein the receiving of the first data and the second data includes: processing, by a first base station corresponding to the first node, the first data; and processing, by a second base station corresponding to the second node, the second data; and wherein the method further comprises: performing, by the first base station and the second base station, registration or management of the moving object via a cloud, classified in CPC H04W 4/44; and Species G: Claims 1, 4, 17 & 20 and 15, drawn to a method of operating a moving object having a plurality of identity devices, the method comprising: generating a plurality of data in the moving object; transmitting first data of the plurality of data to a first node through a first identity device of the moving object and transmitting second data of the plurality of data to a second node through a second identity device of the moving object; receiving the first data of the plurality of data from the first node and receiving the second data of the plurality of data from the second node; and operating the moving object based on the first data of the plurality of data and the second data of the plurality of data; wherein the first identity device is an installed identity device, and wherein the second identity device is an embedded identity device; and wherein the method further comprises: installing two or more identity devices in the moving object, classified in CPC G07C 5/08.  See MPEP § 806.05(d).  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1, 4, 17 & 20 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
-The species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification;
The species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter;
-The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries); and
-The species or groupings of patentably indistinct species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first & second paragraphs.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571)272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464